Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Amendment
Applicant’s amendment filed 11/15/2021 has been received and entered.  Claims 1-95, 98-99 have been cancelled, claim 96 has been amended.   
Claims 96-97 are pending.


Priority
This application filed 10/14/2013 is a national stage filing of PCT/US2012/023195 filed 1/30/2012, and claims benefit to US provisional application 61/437788 filed 1/31/2011.
No comments have been made regarding the priority summary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 96-97 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter is withdrawn. 
Claim analysis
Claim 1 has been amended and is still generally directed to a method of identifying pharmogenomic biomarkers from patient clinical samples exhibiting different drug responses 
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category as a process 
For step 2A of the 101 analysis, the judicial exception of the claim are the steps of performing association analysis of the sequence data with drug response data for the patient groups.  The step of ‘performing association’ is set forth generically in the claims, and in view of the guidance of the specification provides no specific programs or rules that are required, and broadly requires associating genotype data with phenotype data that may be present for patient’s data.  The analysis is provided in two steps as amended, first steps associating variants with an increased likelihood to respond, and comparing the first analysis with additional genotyping data from a clinical trial.  The claims set forth that pharmacogenomics biomarkers are identified but do not recite any specific biomarkers that resulted from the analysis (where the claims recite to use generically known classifiers and algorithm for the analysis-see step c)), and in review of the specification no more detail is provided, nor does it appear that the claims were reduced to practice where it provides a specific means of analysis nor specific biomarkers that are correlated.  The judicial exception is a set of instructions for analysis of sequence data and possible correlation of pharmacogenetic information that may be present, and appear to fall into 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims provide a treatment step as an additional element.  Given the guidance of the specification and application of the analysis results, it appears that the judicial exception provides for a practical application in the treatment of the patient.  Accordingly, the claims are found to be patent eligible.
In view of the claim amendments and the reasons above, the rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

is withdrawn. 
The amendment to the claims has addressed the basis of the rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 96 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the recitation of Affymetrix GeneChip 500K Mapping Array Set which is a trademark/trade name is withdrawn. 
The amendment to the claims has addressed the basis of the rejection.

Conclusion
Claims 96-97 are allowed.
It is noted that the original title has been amended to read:  “METHOD FOR DISCOVERING PHARMACOGENOMIC BIOMARKERS FOR BEXAROTENE TREATMENT” to be consistent with the breadth of the claims as amended.
The art of record demonstrates that genome-wide scans using archived neonatal dried blood spot samples was performed for example in Hollegaard et al (BMC Genomics 2009, 10:297) which provides evidence that archived samples can be used successfully to obtain sequence reads for determining SNP sequences.  Similar, the teaching of Singer et al. (August 2010) and Mead et al. (January 2009) which together provide methodology which is targeted towards the use of samples that provide higher cut off rates, that is potentially of DNA of a 
With respect to the treatment of a patient, it is noted that the claims now require analysis for bexarotene, and consistent with the specification the art teaches that Bexarotene is in a class of medications called retinoids and is used to treat cutaneous T-cell lymphoma (CTCL, a type of skin cancer) in people whose disease could not be treated successfully with at least one other medication. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Joseph Woitach/Primary Examiner, Art Unit 1631